Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 3 March 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Mar. 3. 1793.

Since my letter of the last week to my daughter yours of the 7th. to me and of the 14th. to Maria have come to hand and made us happy by announcing that all are well.—I informed you in my last of a scheme I had of leasing my lands on the Shadwell side of the river. Since that I have learned that, about the same time, two persons from the Head of Elk (the neighborhood where I was endeavoring to procure tenants) set out to examine my lands in order to decide for themselves and report to their neighbors. As they went without any letters from me, I am extremely afraid they may get into hands which may mislead them and, on their return, throw cold water on an operation which bid fair to succeed to any extent I might have chosen to carry it. I wish my letter to you may have got to hand in time for their arrival.You have for some time past seen a number of reports from the Secretary of the Treasury on enquiries instituted by the H. of representatives. When these were all come in, a number of resolutions were prepared by Mr. Giles, expressing the truths resulting from the reports. These resolutions you will see in Fenno’s paper. Mr. Giles and one or two others were sanguine enough to believe that the palpableness of the truths rendered a negative of them impossible, and therefore forced them on. Others contemplating the character of  the present house, one third of which is understood to be made up of bank directors and stockjobbers who would be voting in the case of their chief; and another third of persons blindly devoted to that party, of persons not comprehending the papers, or persons comprehending them but too indulgent to pass a vote of censure, foresaw that the resolutions would be negatived by a majority of two to one. Still they thought that the negative of palpable truth would be of service, as it would let the public see how desperate and abandoned were the hands in which their interests were placed. The vote turned out to be what was expected, not more than 3. or 4. varying from what had been conceived of them. The public will see from this the extent of their danger, and a full representation at the ensuing session will doubtless find occasion to revise the decision, and take measures for ensuring the authority of the laws over the corrupt maneuvres of the heads of departments under the pretext of exercising discretion in opposition to law. The elections have been favorable to the republican candidates every where South of Connecticut; and even in Massachusets there is a probability that one republican will be sent who possesses the confidence of that description of men in that state (and which forms the mass of the state) and who will fulfil the only object needed, that of carrying back to them faithful accounts of what is doing here. This they have never had, and it is all they need.—My love to my dear Martha and am Dear Sir your’s affectionately

Th: Jefferson

